                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

SEAN HENRY,                                            )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:18-CV-498-D
                                                       )
VAUGHN INDUSTRIES, LLC,                                )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's
motion for summary judgment [D.E. 18]. Defendant may file a motion for costs in accordance
with the Federal Rules of Civil Procedure and this court's local rules.


This Judgment Filed and Entered on March 31, 2020, and Copies To:
Wilson F. Fong                                         (via CM/ECF electronic notification)
David T. Andrews                                       (via CM/ECF electronic notification)
Kerry A. Shad                                          (via CM/ECF electronic notification)
Taylor M. Dewberry                                     (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
March 31, 2020                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk
